Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The restriction requirement as set forth in the Office action mailed on 5/26/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 15-20 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Zylka on 7/12/22.
Claims 8, 10, 15 and 21 have been amended as follows:
8. (Currently Amended) A magnetic field chamber, comprising:
one or more chamber walls, the one or more chamber walls creating a first region;
an array of micromagnets positioned in connection with at least one of the one or more chamber walls, the array of micromagnets configured to deliver a magnetic field to the first region, the magnetic field being delivered with variable strength to the first region;
a plurality of actuators connected to one or more micromagnets of the array of micromagnets, the plurality of actuators configured to independently actuate the micromagnets with respect to the one or more chamber walls from a first position to a second position; 
a hardenable magnetic substance; and
a reservoir configured to receive and dispense [[a]] the hardenable magnetic substance.

10. A magnetic field chamber, comprising:
one or more chamber walls, the one or more chamber walls creating a first region;
an array of micromagnets positioned in connection with at least one of the one or more chamber walls, the array of micromagnets configured to deliver a magnetic field to the first region, the magnetic field being delivered with variable strength to the first region;
a plurality of actuators connected to one or more micromagnets of the array of micromagnets, the plurality of actuators configured to independently actuate the micromagnets with respect to the one or more chamber walls from a first position to a second position;
a reservoir configured to receive and dispense a hardenable magnetic substance; and

robotic arms having at least one micromagnet.

15. A field control system for controllably delivering magnetic fields to a ferrofluid, comprising:
a reversibly hardenable ferrofluid;
a magnetic field chamber, the magnetic field chamber including:
one or more chamber walls, the one or more chamber walls
creating a first region;
an array of micromagnets positioned in connection with at least one of the
 one or more chamber walls, the array of micromagnets configured to
deliver a magnetic field to the first region, the magnetic field being delivered with
variable strength to the first region;

a plurality of actuators connected to one or more micromagnets of the
array of micromagnets, the plurality of actuators configured to independently
actuate the micromagnets with respect to the one or more chamber walls from a
first position to a second position; and
a reservoir configured to receive and dispense the reversibly hardenable
ferrofluid;
one or more processors; and
a memory communicably coupled to the one or more processors and storing:
a device input module including instructions that when executed by the one or
more processors cause the one or more processors to receive a device input from a user
for the reversibly hardenable ferrofluid;
a field shaping module including instructions that when executed by the one or
more processors cause array of micromagnets to provide a
magnetic field to the reversibly hardenable ferrofluid in the magnetic field chamber; and
a shape assignment module including instructions that when executed by the one
or more processors cause the one or more processors to harden the reversibly hardenable
ferrofluid at a desired shape.

21. A field control system for controllably delivering magnetic fields to a ferrofluid, comprising:
a magnetic field chamber, the magnetic field chamber including:
one or more chamber walls, the one or more chamber walls
creating a first region;
an array of micromagnets positioned in connection with at least one of the
one or more chamber walls, the array of micromagnets
configured to deliver a magnetic field to the first region, the magnetic field being
delivered with variable strength to the first region;
a plurality of actuators 
connected to one or more micromagnets of the array of micromagnets, the
plurality of actuators configured to independently actuate the micromagnets with
respect to the one or more chamber walls from a first position to a second
position;
a reservoir configured to receive and dispense a reversibly hardenable
ferrofluid; and
one or more robotic arms, the robotic arms having at least one
micromagnet;
one or more processors; and
a memory communicably coupled to the one or more processors and storing:
a device input module including instructions that when executed by the
one or more processors cause the one or more processors to receive a device input
from a user for the reversibly hardenable ferrofluid;
a field shaping module including instructions that when executed by the
one or more processors cause the array of micromagnets to provide a magnetic
field to the reversibly hardenable ferrofluid in the magnetic field chamber; and
a shape assignment module including instructions that when executed by
the one or more processors cause the one or more processors to harden the
reversibly hardenable ferrofluid at a desired shape.

Allowable Subject Matter
Claims 8-15 and 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a magnetic field chamber as claimed, as discussed in the response filed 2/28/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754